                     Case 20-50527-LSS         Doc 98      Filed 10/09/20         Page 1 of 14




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                 Chapter 11

    BOY SCOUTS OF AMERICA AND                              Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                           (Jointly Administered)
                           Debtors.


    BOY SCOUTS OF AMERICA,
                   Plaintiff,
           v.                                              Adv. Pro. No. 20-50527 (LSS)

    A.A., et al.,2
                            Defendants.


                       NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                        HEARING ON OCTOBER 14, 2020, AT 10:00 A.M. (ET)




1
 The Debtors in the chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
 A full list of the Defendants in this adversary proceeding is included in redacted form on Exhibit A to the BSA’s
Verified Complaint for Injunctive Relief [A.D.I 14-1] to protect the privacy interests of abuse victims.
           Case 20-50527-LSS        Doc 98         Filed 10/09/20   Page 2 of 14




            This hearing will be held telephonically and by video. All parties
               wishing to appear must do so telephonically by contacting
            COURTCALL, LLC at 866-582-6878 no later than October 14 at
            8:30 a.m. to sign up. Additionally, anyone wishing to appear by
             Zoom is invited to use the link below. All parties that will be
               arguing or testifying must appear by Zoom and CourtCall.
           Participants on CourtCall should dial into the call not later than 10
           minutes prior to the start of the scheduled hearing to insure a proper
                                         connection.
            PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM
           MEETING WILL BE MUTED AND THE ONLY AUDIO WILL
                              BE THROUGH COURTCALL

                       Topic: Boy Scouts of America 20-10343
            Time: October 14, 2020 10:00 AM Eastern Time (US and Canada)

                                 Join ZoomGov Meeting
                     https://debuscourts.zoomgov.com/j/1607959877

                                Meeting ID: 160 795 9877
                                   Passcode: 584382

                                     Join by SIP
                             1607959877@sip.zoomgov.com

RESOLVED MATTER

1.   Debtors’ Second Motion for Entry of an Order, Under 28 U.S.C. § 1452 and Fed. R.
     Bankr. P. 9006(b) and 9027, Extending the Period Within Which the Debtors May
     Remove Civil Actions and Granting Related Relief (D.I. 1316, Filed 9/14/20).

     Objection Deadline: September 28, 2020, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Certificate of No Objection Regarding the Debtors' Second Motion for
                   Entry of an Order, Under 28 U.S.C. § 1452 and Fed. R. Bankr. P. 9006(b)
                   and 9027, Extending the Period Within Which the Debtors May Remove
                   Civil Actions and Granting Related Relief (D.I. 1377, Filed 9/29/20); and




                                             -2-
           Case 20-50527-LSS        Doc 98       Filed 10/09/20    Page 3 of 14




            b)     Second Order, Under 28 U.S.C. § 1452 and Fed. R. Bankr. P. 9006(b) and
                   9027, Extending the Period Within Which the Debtors May Remove Civil
                   Actions and Granting Related Relief (D.I. 1393, Entered 10/1/20).

     Status: An order has been entered. No hearing is necessary.

MATTER UNDER CERTIFICATION

2.   Motion for Relief from the Automatic Stay of Margaret Henderson, as Personal
     Representative of the Estate of N.G.H., Deceased (D.I. 1104, Filed 8/14/20).

     Objection Deadline: September 2, 2020, at 4:00 p.m. (ET).

     Responses Received:

            a)     The Future Claimants’ Representative’s Objections to Motions for Relief
                   from the Automatic Stay Brought by Marco Romero, Jr. and Audrey
                   Romero, Margaret Henderson, as Personal Representative of the Estate Of
                   N.G.H., Deceased, and Debtors with Respect to Lianfen Qian (D.I. 1221,
                   Filed 9/2/20);

            b)     The Official Committee of Tort Claimants’ Omnibus Objection to: (1)
                   Motion for Relief from the Automatic Stay of Margaret Henderson, as
                   Personal Representative of the Estate of N.G.H. Deceased [Docket No.
                   1104]; (2) Motion of Marco Romero Jr. and Audrey Romero for an Order
                   for Relief from the Automatic Stay Pursuant to Section 362(d) of the
                   Bankruptcy Code [Docket No. 1120] (D.I. 1237, Filed 9/2/20); and

            c)     Debtors’ (A) Response in Support of the Henderson and Romero Motions
                   for Relief From the Automatic Stay and (B) Reply in Further Support of
                   the Motion of the Debtors for Entry of an Order (I) Approving Settlement
                   of Claim of Lianfen Qian and (II) Lifting the Automatic Stay, to the
                   Extent Necessary, to Permit Payment of Settlement Amount by Applicable
                   Insurance (D.I. 1245, Filed 09/04/20).

     Related Pleadings:

            a)     Re-Notice of Motion for Relief from the Automatic Stay of Margaret
                   Henderson, as personal Representative of the Estate of N.G.H., Deceased
                   (D.I. 1247, Filed 9/4/20); and

            b)     Certification of Counsel Regarding the Motion for Relief from the
                   Automatic Stay of Margaret Henderson, as Personal Representative of the
                   Estate of N.G.H., Deceased (D.I. 1416, Filed 10/6/20).




                                           -3-
           Case 20-50527-LSS        Doc 98        Filed 10/09/20   Page 4 of 14




     Status: A certification of counsel has been filed. No hearing is necessary unless the
     Court has questions.

3.   Debtors’ Second Omnibus Motion for Entry of an Order (I) Authorizing the Debtors to
     Reject Certain Executory Contracts and (II) Granting Related Relief (D.I. 1389, Filed
     9/30/20).

     Objection Deadline: October 7, 2020, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Certificate of No Objection Regarding the Debtors’ Second Omnibus
                   Motion for Entry of an Order (I) Authorizing the Debtors to Reject Certain
                   Executory Contracts and (II) Granting Related Relief (D.I. 1448, Filed
                   10/8/20).

     Status: A certificate of no objection has been filed. No hearing is necessary unless the
     Court has questions.

ADJOURNED MATTER

4.   Motion of Official Committee of Tort Claimants Enforcing Automatic Stay Under 11
     U.S.C. §§ 362(a)(3) and 541(a) Against Middle Tennessee Council Arising from
     Transfers of Property of the Estate (D.I. 1084, Filed 8/7/20).

     Objection Deadline: September 30, 2020, at 4:00 p.m. (ET). Extended to November 4,
     2020, at 4:00 p.m. (ET).
     Responses Received: None.

     Related Pleadings:

            a)     Re-Notice of Motion of Official Committee of Tort Claimants Enforcing
                   Automatic Stay Under 11 U.S.C. §§ 362(a)(3) and 541(a) Against Middle
                   Tennessee Council Arising from Transfers of Property of the Estate (D.I.
                   1140, Filed 8/24/20); and

            b)     Re-Notice of Motion of Official Committee of Tort Claimants Enforcing
                   Automatic Stay Under 11 U.S.C. §§ 362(a)(3) and 541(a) Against Middle
                   Tennessee Council Arising from Transfers of Property of the Estate (D.I.
                   1408, Filed 10/5/20).

     Status: This is adjourned to the hearing scheduled for November 18, 2020, at 10:00 a.m.
     (ET).



                                            -4-
           Case 20-50527-LSS        Doc 98        Filed 10/09/20   Page 5 of 14




MATTERS GOING FORWARD

5.   Motion of the Coalition of Abused Scouts for Justice for an Order (I) Authorizing the
     Coalition to File Under Seal Exhibit A to the Amended 2019 Statement and (II)
     Approving the Sufficiency of the Amended 2019 Statement (D.I. 1144, Filed 8/24/20).

     Objection Deadline: September 2, 2020, at 4:00 p.m. (ET). Extended to September 7,
     2020 at 4:00 p.m. (ET) for the Debtors.

     Responses Received:

            a)     Objection to Motion of the Coalition of Abused Scouts for Justice for an
                   Order (I) Authorizing the Coalition to File Under Seal Exhibit A to the
                   Amended 2019 Statement and (II) Approving the Sufficiency of the
                   Amended 2019 Statement (D.I. 1219, Filed 9/2/20);

            b)     [SEALED] Opposition to the Motion of the Coalition of Abused Scouts
                   For Justice For an Order (I) Authorizing the Coalition to File Under Seal
                   Exhibit A to the Amended 2019 Statement and (II) Approving the
                   Sufficiency of the Amended 2019 Statement (D.I. 1220, Filed 9/2/20);

            c)     United States Trustee’s Objection to Motion of the Coalition of Abused
                   Scouts for Justice for an Order (I) Authorizing the Coalition to File Under
                   Seal Exhibit A to the Amended 2019 Statement and (II) Approving the
                   Sufficiency of the Amended 2019 Statement (D.E. 1144) (D.I. 1223, Filed
                   9/2/20);

            d)     Objection of Allianz Global Risks US Insurance Company and National
                   Surety Corporation to Motions of the Coalition of Abused Scouts for
                   Justice (A) for an Order (I) Authorizing the Coalition to File Under Seal
                   Exhibit A to the Amended 2019 Statement and (II) Approving the
                   Sufficiency of the Amended 2019 Statement; and (B) To Participate in
                   Mediation (D.I. 1224, Filed 9/2/20);

            e)     [SEALED] Objection of the Tort Claimants’ Committee to Motion of the
                   Coalition Of Abused Scouts for Justice for an Order (I) Authorizing the
                   Coalition to File Under Seal Exhibit A to the Amended 2019 Statement
                   and (II) Approving the Sufficiency of the Amended 2019 Statement (D.I.
                   1227, Filed 9/2/20);

            f)     [REDACTED] Objection of the Tort Claimants’ Committee to Motion of
                   the Coalition Of Abused Scouts for Justice for an Order (I) Authorizing
                   the Coalition to File Under Seal Exhibit A to the Amended 2019
                   Statement and (II) Approving the Sufficiency of the Amended 2019
                   Statement (D.I. 1228, Filed 9/2/20);



                                            -5-
      Case 20-50527-LSS        Doc 98        Filed 10/09/20   Page 6 of 14




       g)     Opposition to the Motion of the Coalition of Abused Scouts For Justice
              For an Order (I) Authorizing the Coalition to File Under Seal Exhibit A to
              the Amended 2019 Statement and (II) Approving the Sufficiency of the
              Amended 2019 Statement [REDACTED] (D.I. 1248, Filed 9/4/20);

       h)     Century’s Joinder in the Objection of the United States Trustee (D.I. 1223)
              to the Motion of the Entity Calling Itself the “Coalition” Filing Under Seal
              All the Exhibits to Its Motion and Amended 2019 Statement (D.I. 1144)
              (D.I. 1261, Filed 9/4/20);

       i)     Debtors’ Motion for Leave to File Debtors' Omnibus Response to the
              Motions of the Coalition of Abused Scouts for Justice (A) for an Order (I)
              Authorizing the Coalition to File Under Seal Exhibit A to the Amend 2019
              Statement and (II) Approving the Sufficiency of the Amended 2019
              Statement and (B) to Participate in the Mediation (D.I. 1269, Filed
              9/8/20); and

       j)     Objection of the Coalition of Abused Scouts for Justice to Century's
              Motion to Compel the Depositions of Timothy Kosnoff and Andrew Van
              Arsdale or in the Alternative to Adjourn the Hearing on the Pending 2019
              Motions [D.I. 1144], [D.I. 1161], and [D.I. 1164] (D.I. 1445, Filed
              10/7/20).

Related Pleadings:

       a)     [SEALED] Exhibit A to the Amended Verified Statement of Coalition of
              Abused Scouts for Justice Pursuant to Bankruptcy Rule 2019 (D.I. 1143,
              Filed 8/24/20);

       b)     Amended Notice of Motion of the Coalition of Abused Scouts for Justice
              for an Order (I) Authorizing the Coalition to File Under Seal Exhibit A to
              the Amended 2019 Statement and (II) Approving the Sufficiency of the
              Amended 2019 Statement (D.I. 1150, Filed 8/25/20);

       c)     Omnibus Reply of the Coalition of Abused Scouts for Justice to
              Objections to (A) Motion for an Order (I) Authorizing the Coalition to File
              Under Seal Exhibit A to the Amended 2019 Statement and (II) Approving
              the Sufficiency of the Amended 2019 Statement, and (B) Motion of the
              Coalition to Participate in the Mediation (D.I. 1257, Filed 9/4/20);

       d)     Motion of the Coalition of Abused Scouts for Justice for Leave to File
              Omnibus Reply of the Coalition of Abused Scouts for Justice to
              Objections to (A) Motion for an Order (I) Authorizing the Coalition to File
              Under Seal Exhibit A to the Amended 2019 Statement and (II) Approving
              the Sufficiency of the Amended 2019 Statement, and (B) Motion of the
              Coalition to Participate in the Mediation (D.I. 1259, Filed 9/4/20);


                                       -6-
           Case 20-50527-LSS        Doc 98       Filed 10/09/20   Page 7 of 14




            e)     Notice of Filing of Further Revised Proposed Order (I) Authorizing the
                   Coalition to File Under Seal Exhibit A to the Amended 2019 Statement
                   and (II) Approving the Sufficiency of the Amended 2019 Statement (D.I.
                   1291, Filed 9/9/20);

            f)     Letter from Tancred Schiavoni Regarding Motion of Coalition to File
                   Under Seal (D.I. 1320; File 9/15/20);

            g)     Letter from James E. O’Neill, Esq. to Judge Laurie Selber Silverstein
                   Regarding Proposed Order Granting in Part and Denying in Part Motion
                   for an Order to File Under Seal Exhibit A to the Amended 2019 Statement
                   (D.I. 1321; Filed 9/25/20)

            h)     Letter from Rachel B. Mersky, Esquire to Judge Laurie Selber Silverstein
                   Regarding Order on Motion for An Order Authorizing the Coalition to
                   File Under Seal Exhibit A to the Amended 2019 Statement (D.I. 1323,
                   Filed 9/15/20);

            i)     Letter from Bruce W. McCullough, Esq. to Hon. Laurie Selber Silverstein
                   Joining Century Indemnity Company’s Letter Regarding Motion of
                   Coalition to File Under Seal (D.I. 1365, Filed 9/23/20);


            j)     Supplemental Brief of the Coalition of Abused Scouts for Justice in
                   Support of (A) Motion for an Order Approving the Sufficiency of the
                   Amended 2019 Statement, and (B) Motion of The Coalition to Participate
                   in the Mediation (D.I. 1432, Filed 10/7/20); and

            k)     Order Granting In Part and Continuing In Part Motion of the Coalition of
                   Abused Scouts for Justice For (I) An Order Authorizing the Coalition to
                   File Under Seal Exhibit A to the Amended 2019 Statement and (II)
                   Approving the Sufficiency of the Amended 2019 Statement (D.I. 1435,
                   Entered 10/7/20).

     Status: An order has been entered granting in part and continuing in part this matter.
     This matter is going forward.

6.   Motion for Relief from the Automatic Stay of Salvador Contreras Rivera and Kasandra
     Lopez Ramirez (D.I. 1153, Filed 8/26/20).

     Objection Deadline: October 7, 2020, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings: None.



                                           -7-
           Case 20-50527-LSS         Doc 98        Filed 10/09/20   Page 8 of 14




     Status: This matter is going forward.

7.   Motion of the Coalition of Abused Scouts for Justice to Participate in The Mediation
     (D.I. 1161, Filed 8/26/20).

     Objection Deadline: September 2, 2020, at 4:00 p.m. (ET). Extended to September 7,
     2020 at 4:00 p.m. (ET) for the Debtors.

     Responses Received:

            a)     Objection of Hartford Accident and Indemnity Company, First State
                   Insurance Company and Twin City Fire Insurance Company to Motion of
                   the Coalition of Abused Scouts for Justice to Participate in the Mediation
                   (D.I. 1222, Filed 9/2/20);

            b)     Objection of Allianz Global Risks US Insurance Company and National
                   Surety Corporation to Motions of the Coalition of Abused Scouts for
                   Justice (A) for an Order (I) Authorizing the Coalition to File Under Seal
                   Exhibit A to the Amended 2019 Statement and (II) Approving the
                   Sufficiency of the Amended 2019 Statement; and (B) To Participate in
                   Mediation (D.I. 1224, Filed 9/2/20);

            c)     [SEALED] Objection of the Tort Claimants’ Committee to Motion of the
                   Coalition of Abused Scouts for Justice to Participate in the Mediation (D.I.
                   1229, Filed 9/2/20);

            d)     Objection of Century and Other Listed Insurers to the Motion Filed by the
                   Entity Calling Itself the Coalition of Abused Scouts for Justice to
                   Participate in the Mediation (D.I. 1230, Filed 9/2/20);

            e)     [REDACTED] Objection of the Tort Claimants’ Committee to Motion of
                   the Coalition of Abused Scouts for Justice to Participate in the Mediation
                   (D.I. 1231, Filed 9/2/20); and

            f)     Debtors’ Motion for Leave to File Debtors' Omnibus Response to the
                   Motions of the Coalition of Abused Scouts for Justice (A) for an Order (I)
                   Authorizing the Coalition to File Under Seal Exhibit A to the Amend 2019
                   Statement and (II) Approving the Sufficiency of the Amended 2019
                   Statement and (B) to Participate in the Mediation (D.I. 1269, Filed
                   9/8/20).




                                             -8-
           Case 20-50527-LSS         Doc 98        Filed 10/09/20   Page 9 of 14




     Related Pleadings:

            a)     Omnibus Reply of the Coalition of Abused Scouts for Justice to
                   Objections to (A) Motion for an Order (I) Authorizing the Coalition to File
                   Under Seal Exhibit A to the Amended 2019 Statement and (II) Approving
                   the Sufficiency of the Amended 2019 Statement, and (B) Motion of the
                   Coalition to Participate in the Mediation (D.I. 1257, Filed 9/4/20);

            b)     Motion of the Coalition of Abused Scouts for Justice for Leave to File
                   Omnibus Reply of the Coalition of Abused Scouts for Justice to
                   Objections to (A) Motion for an Order (I) Authorizing the Coalition to File
                   Under Seal Exhibit A to the Amended 2019 Statement and (II) Approving
                   the Sufficiency of the Amended 2019 Statement, and (B) Motion of the
                   Coalition to Participate in the Mediation (D.I. 1259, Filed 9/4/20);

            c)     Re-Notice of Motion of the Coalition for Abused Scouts for Justice to
                   Participate in Mediation (D.I. 1383, Filed 9/30/20); and

            d)     Supplemental Brief of the Coalition of Abused Scouts for Justice in
                   Support of (A) Motion for an Order Approving the Sufficiency of the
                   Amended 2019 Statement, and (B) Motion of The Coalition to Participate
                   in the Mediation (D.I. 1432, Filed 10/7/20).

     Status: This matter is going forward.

8.   Century and Hartford’s Motion to Compel the Attorneys Representing the Entity Calling
     Itself the “Coalition” to Submit the Disclosures Required by Federal Rule of Bankruptcy
     Procedure 2019 (D.I. 1164, Filed 8/26/20).

     Objection Deadline: September 2, 2020, at 4:00 p.m. (ET).

     Responses Received:

            a)     Joinder by Allianz Global Risks US Insurance Company and National
                   Surety Corporation to Century and Hartford’s Motion to Compel the
                   Attorneys Representing the Entity Calling Itself the “Coalition” to Submit
                   the Disclosures Required by Federal Rule of Bankruptcy Procedure 2019
                   (D.I. 1177, Filed 8/27/20);

            b)     Joinder by Agricultural Insurance Company to Century and Hartford’s
                   Motion to Compel the Attorneys Representing the Entity Calling Itself the
                   “Coalition” to Submit the Disclosures Required by Federal Rule of
                   Bankruptcy Procedure 2019 (D.I. 1218, Filed 9/2/20); and




                                             -9-
           Case 20-50527-LSS        Doc 98      Filed 10/09/20   Page 10 of 14




            c)     Objection of the Coalition of Abused Scouts for Justice to Century to
                   Hartford’s Motion to Compel the Attorneys Representing the Entity
                   Calling Itself the “Coalition” to Submit the Disclosures Required by
                   Federal Rule of Bankruptcy Procedure 2019 (D.I. 1225, Filed 9/2/20).

     Related Pleadings:

            a)     Verified Statement of Coalition of Abused Scouts for Justice Pursuant to
                   Bankruptcy Rule 2019 (D.I. 1053, Filed 7/29/20);

            b)     Amended Verified Statement of Coalition of Abused Scouts for Justice
                   Pursuant to Bankruptcy Rule 2019 (D.I. 1106, Filed 8/14/20);

            c)     Declaration of Janine Panchok-Berry in Support of Century and Hartford’s
                   Motion to Compel the Attorneys Representing the Entity Calling Itself the
                   “Coalition” to Submit the Disclosures Required by Federal Rule of
                   Bankruptcy Procedure 2019 (D.I. 1165, Filed 8/26/20);

            d)     Exhibits to Declaration of Janine Panchok-Berry in Support of Century
                   and Hartford’s Motion to Compel the Attorneys Representing the Entity
                   Calling Itself the “Coalition” to Submit the Disclosures Required by
                   Federal Rule of Bankruptcy Procedure 2019 (D.I. 1166, Filed 8/26/20);

            e)     Re-Notice of the Coalition for Abused Scouts for Justice Rule 2019
                   Verified Statement and Amended Rule 2019 Verified Statement (D.I.
                   1384, Filed 9/30/30);

            f)     [SEALED] Second Amended Verified Statement of the Coalition of
                   Abused Scouts for Justice Pursuant to Bankruptcy Rule 2019 (D.I. 1426,
                   Filed 10/7/20); and

            g)     [REDACTED] Second Amended Verified Statement of Coalition of
                   Abused Scouts for Justice Pursuant to Bankruptcy Rule 2019 (D.I. 1429,
                   Filed 10/7/20).

     Status: This matter is going forward.

9.   Motion of the Official Tort Claimants’ Committee Pursuant to Bankruptcy Rule 2004 and
     Local Rule 2004-1 for an Order Authorizing the Issuance of Subpoenas for Discovery
     from Debtors and Certain Local Councils (D.I. 1379, 9/29/20).

     Objection Deadline: October 7, 2020, at 4:00 p.m. (ET). Extended to October 11, 2020,
     at 4:00 p.m. (ET) for the Debtors and the Ad Hoc Committee of Local Councils of the
     Boy Scouts of America.




                                             -10-
            Case 20-50527-LSS        Doc 98      Filed 10/09/20   Page 11 of 14




      Responses Received:

             a)     Objection of Circle Ten Council to Motion of the Official Tort Claimants’
                    Committee Pursuant to Bankruptcy Rule 2004 and Local Rule 2004-1 for
                    an Order Authorizing the Issuance of Subpoenas for Discovery from
                    Debtors and Certain Local Councils (D.I. 1421, Filed 10/7/20);

             b)     Capitol Area Council’s Joinder to Circle Ten Council’s Objection to the
                    Official Tort Claimants' Committee’s Motion for an Order Authorizing the
                    Issuance of Subpoenas for Discovery from Debtors and Certain Local
                    Councils Pursuant to Bankruptcy Rule 2004 and Local Rule 2004-1 (D.I.
                    1422, Filed 10/7/20);

             c)     Baltimore Area Council’s Objection to Tort Claimants’ Committee’s Rule
                    2004 Motion for an Order Authorizing the Issuance of a Subpoena (D.I.
                    1423, Filed 10/7/20);

             d)     Limited Objection and Reservation of Rights of Bay-Lakes Council to
                    Motion of the Official Tort Claimants’ Committee Pursuant to Bankruptcy
                    Rule 2004 and Local Rule 2004-1 for an Order Authorizing the Issuance
                    of Subpoenas for Discovery from Debtors and Certain Local Councils
                    (D.I. 1425, Filed 10/7/20);

             e)     Response and Reservation of Rights of the Coalition of Abused Scouts for
                    Justice Regarding Discovery Motion (D.I. 1431, Filed 10/7/20); and

             f)     Objection of the Greater St. Louis Area Council, Boy Scouts of America,
                    Inc., to the Motion of the Official Tort Claimants’ Committee Pursuant to
                    Bankruptcy Rule 2004 and Local Rule 2004-1 for an Order Authorizing
                    the Issuance of Subpoenas for Discovery from Debtors and Certain Local
                    Councils (D.I. 1434, Filed 10/7/20).

      Related Pleadings: None.

      Status: This matter is going forward.

10.   The Tort Claimants’ Committee’s Motion to Supplement the Claims Bar Date Order
      Regarding the Electronic Execution of Abuse Proofs of Claim (D.I. 1387, Filed 9/30/20).

      Objection Deadline: October 7, 2020, at 4:00 p.m. (ET). Extended to October 9, 2020, at
      4:00 p.m. (ET) for the Coalition, the Debtors, and the Ad Hoc Committee of Local
      Councils of the Boy Scouts of America.




                                              -11-
            Case 20-50527-LSS        Doc 98      Filed 10/09/20   Page 12 of 14




      Responses Received:

             a)     United States Trustee’s Omnibus Response to (1) the Tort Claimants’
                    Committee’s Motion to Supplement the Claims Bar Date Order Regarding
                    the Electronic Execution of Abuse Proofs of Claim (D.E. 1387), and (2)
                    Motion of the Coalition of Abused Scouts for Justice for Order Permitting
                    Filing of Proof of Claim Forms Signed by Authorized Counsel in
                    Accordance with Bankruptcy Code Sections 501 and 502, Bankruptcy
                    Rule 3001, and Official Form. 410 (D.E. 1388) (D.I. 1424, Filed 10/7/20);
                    and

             b)     Joinder of the Coalition of Abused Scouts for Justice to the Tort
                    Claimants’ Committee’s Motion to Supplement the Claims Bar Date
                    Order Regarding the Electronic Execution of Abuse Proofs of Claim (D.I.
                    1450, Filed 10/8/20).

      Related Pleadings: None.

      Status: This matter is going forward.

11.   Motion of Coalition of Abused Scouts for Justice for Order Permitting Filing of Proof of
      Claim Forms Signed by Authorized Counsel in Accordance with Bankruptcy Code
      Sections 501 and 502, Bankruptcy Rule 3001, and Official Form 410 (D.I. 1388, Filed
      9/30/20).

      Objection Deadline: October 7, 2020, at 4:00 p.m. (ET). Extended to October 9, 2020, at
      4:00 p.m. (ET) for the Debtors, the Tort Claimants’ Committee, the Ad Hoc Committee
      of Local Councils of the Boy Scouts of America, and certain insurers.

      Responses Received:

             a)     United States Trustee’s Omnibus Response to (1) the Tort Claimants’
                    Committee’s Motion to Supplement the Claims Bar Date Order Regarding
                    the Electronic Execution of Abuse Proofs of Claim (D.E. 1387), and (2)
                    Motion of the Coalition of Abused Scouts for Justice for Order Permitting
                    Filing of Proof of Claim Forms Signed by Authorized Counsel in
                    Accordance with Bankruptcy Code Sections 501 and 502, Bankruptcy
                    Rule 3001, and Official Form. 410 (D.E. 1388) (D.I. 1424, Filed 10/7/20).

      Related Pleadings: None.

      Status: This matter is going forward.




                                              -12-
            Case 20-50527-LSS        Doc 98      Filed 10/09/20   Page 13 of 14




12.   Century’s Motion to Compel the Depositions of Timothy Kosnoff and Andrew Van
      Arsdale or in the Alternative to Adjourn the Hearing on the Pending 2019 Motions [D.I.
      1144], [D.I. 1161], and [D.I. 1164] (D.I. 1417, Filed 1/7/20).

      Objection Deadline: TBD

      Responses Received: See Item 13, below.

      Related Pleadings:

             a)     Declaration of Andrew Kirschenbaum in Support of Century’s Motion to
                    Compel the Depositions of Messrs. Kosnoff and Van Arsdale, or in the
                    Alternative Adjourn the Hearing on the Pending 2019 Motions [D.I.
                    1144], [D.I. 1161] and [D.I. 1164] (D.I. 1418, Filed 10/7/20); and

             b)     Motion To Shorten Notice Of Century’s Motion To Compel The
                    Depositions Of Messrs. Kosnoff And Van Arsdale, Or In The Alternative
                    Adjourn The Hearing On The Pending 2019 Motions [D.I. 1144], [D.I.
                    1161]and [D.I. 1164] (D.I. 1419, Filed 10/7/20).

      Status: This matter is going forward.

13.   Motion of Tim Kosnoff, Esquire for Protective Order and to Quash Notice of Deposition
      (D.I. 1420, Filed 10/7/20).

      Objection Deadline: October 13, 2020, at 4:00 p.m. (ET).

      Responses Received: None.

      Related Pleadings: None.

STATUS CONFERENCE

14.   Boy Scouts of America v. A.A., et al. (20-ap-50527).

      Related Pleadings:

             a)     Consent Order Pursuant to 11 U.S.C. §§ 105(a) and 362 Granting the
                    BSA’s Motion for a Preliminary Injunction (A.D.I. 54, Entered 3/30/20);
                    and

             b)     Stipulation and Agreed Order By and Among the Boy Scouts of America,
                    The Official Committee of Survivors of Abuse, and the Official
                    Committee of Unsecured Creditors Extending the Termination Date of the
                    Standstill Period Under the Consent Order Granting the BSA’s Motion for



                                              -13-
            Case 20-50527-LSS        Doc 98      Filed 10/09/20      Page 14 of 14




                     a Preliminary Injunction Pursuant to 11 U.S.C. §§ 105(a) and 362 (A.D.I.
                     72, Entered 5/18/20); and

             c)      Second Stipulation and Agreed Order by and Among the Boy Scouts of
                     America, the Official Committee of Survivors of Abuse, and the Official
                     Committee of Unsecured Creditors Modifying the Consent Order Granting
                     the BSAs Motion for a Preliminary Injunction Pursuant to 11 U.S.C. §§
                     105(a) and 362 and Further Extending the Termination Date of the
                     Standstill Period (A.D.I. 77, Entered 6/9/20).

      Status: This matter is going forward as a status conference.

Dated: October 9, 2020                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                           /s/ Eric W. Moats
                                            Derek C. Abbott (No. 3376)
                                            Andrew R. Remming (No. 5120)
                                            Eric W. Moats (No. 6441)
                                            Paige N. Topper (No. 6470)
                                            1201 North Market Street, 16th Floor
                                            P.O. Box 1347
                                            Wilmington, Delaware 19899-1347
                                            Telephone: (302) 658-9200
                                            Email: dabbott@mnat.com
                                                   aremming@mnat.com
                                                   emoats@mnat.com
                                                   ptopper@mnat.com

                                                          – and –

                                           SIDLEY AUSTIN LLP
                                           Thomas A. Labuda (admitted pro hac vice)
                                           One South Dearborn Street
                                           Chicago, Illinois 60603
                                           Telephone: (312) 853-7000
                                           Email: tlabuda@sidley.com
                                            ATTORNEYS FOR THE                DEBTORS   AND
                                            DEBTORS IN POSSESSION




                                              -14-
